Citation Nr: 1334483	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  07-21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant served on active duty from February 1984 to June 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2013 the appellant testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The reopened claim of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claim for entitlement to service connection for an acquired psychiatric disorder was initially denied in an August 1989 RO decision; the claim was also denied by Board decisions dated in October 1990 and July 1999, and was most recently denied in a May 2005 RO decision.

2.  Evidence added to the record since the May 2005 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the appellant's claim, and raises a reasonable possibility of substantiating the appellant's claim for service connection for an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  The May 2005 RO decision that denied service connection for an acquired psychiatric disorder (schizophrenia) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

2. New and material evidence has been received, and the claim for entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to reopen the claim for service connection for an acquired psychiatric disability, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

The appellant's claim for entitlement to service connection for an acquired psychiatric disorder was initially denied in an August 1989 RO decision; the claim was also denied by Board decisions dated in October 1990 and July 1999, and was most recently denied in an May 2005 RO decision.  In June 2005 the appellant requested that her psychiatric disability claim be reopened.

Subsequent to all the denials, including in May 2005, the appellant in May 2006 submitted multiple lay statements from family members.  The essence of the statements was that the appellant's behavior and condition had changed markedly since the time prior to and after his short term of service.  The Board finds that these statements pertain to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  While a statement from the appellant's brother had previously been of record, the 7-8 additional lay statements, from family members ranging from the appellant's parents to his nephew, all indicate, to the authors of the statements, that the appellant's behavior exhibited a dramatic change prior to and after his military service.

The Board observes that the old and new evidence of record (including the lay statements essentially indicating that the appellant's psychiatric disability was aggravated by his service), considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received to reopen the claim.

ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the appeal, to this extent, is granted.


REMAND

While new and material evidence has been received to reopen the claim, whether the appellant has an acquired psychiatric disability that is related to service is a medical question and requires medical expertise.  In particular, the matter of pre-existing psychiatric disability has been raised by the evidence of record.  As such, the Board finds that the appellant should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for medical records, at his July 2013 Board hearing the appellant stated that he first sought treatment following service for his psychiatric disability at a VA facility located at Fourth and Hill in Los Angeles.  Also, in an October 1987 private psychiatric treatment report, one of the earliest treatment reports of record, it was noted that the appellant had previously received psychiatric treatment at the Gateways Hospital and Mental Health Center in Los Angeles, California.  The Board finds that an attempt to obtain these records should be made.

The appellant's complete service treatment records, including a separation examination and a psychiatric evaluation referenced in another record, are also not associated with the claims file.  While attempts to obtain such records have been made in the past, the Board observes that it does not appear that an attempt to obtain the appellant's administrative separation documents has been undertaken.  As such, and as such records are likely to contain pertinent information pertaining to the appeal, the Board finds that the appellant's complete service personnel records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to obtain the appellant's complete service personnel records, to include, in particular, documents related to the appellant's administrative discharge from service, and associate them with the record.

2.  After securing the necessary authorization, the RO/AMC should seek to obtain copies of the appellant's records from the Gateways Hospital and Mental Health Center in Los Angeles, California, and associate them with the claims file.

3.  Request all VA medical records pertaining to examination or treatment of the appellant from the VA facility at Fourth and Hill (or its successor records custodian), in Los Angeles, California, and associate them with the claims file.

4.  The RO/AMC should request all VA medical records pertaining to treatment of the appellant dated from June 6, 2006, and associate them with the record.

5.  The appellant should be scheduled for an appropriate VA examination regarding his psychiatric disability.  The examiner should be provided the appellant's claims file for review, and any indicated studies must be completed.  Following examination of the appellant and review of the claims file, the examiner should provide the following opinions:

a)  Did any of the appellant's current psychiatric disability clearly and unmistakably pre-exist active duty service in February 1984?

b)  If it is your opinion that psychiatric disability preexisted service, is it clear and unmistakable that the psychiatric disability did not permanently worsen in severity during service beyond the natural progress of the disease?

c)  If the response to either a) or b) is no, the examiner should then state whether it is at least as likely as not (probability of 50 percent of more) that any current psychiatric disability had its onset or is otherwise related to the appellant's service.  In this regard, if there is a diagnosis of schizophrenia, the examiner should specifically address whether the Veteran's conduct in the military was evidence of prodromal symptoms of his subsequently diagnosed schizophrenia.

If the appellant is diagnosed with PTSD, the examiner must identify the stressor(s) that serve as the basis for the diagnosis.

6.  The RO/AMC should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the appellant and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


